DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered. 
Response to Amendment
The amendment filed 28 April 2022 has been entered.  
 Applicant’s amendments to the Specification have overcome the Specification Objections.  Accordingly, the Specification Objections are withdrawn.
Applicant’s amendments have removed several of the generic placeholders that had previously invoked interpretation under 35 USC 112(f).  Accordingly, less structure is now being “read into” the Claims as a result of the Applicant’s amendments.
Applicant’s amendments have provided new grounds for 35 USC 112 rejections.  Additionally, the examiner has identified new 35 USC 112(b) rejections in claim 9 that were previously unidentified.
Applicant’s arguments, see section entitled, “Claim Rejections Under 35 U.S.C. § 103” pages 10-13, filed 28 April 2022, have been fully considered and are persuasive.  Upon conducting an updated search, the examiner could not find any references that teach the amended portions of the claims.  
Status of the Claims
In the amendment dated 30 Nov 2021, the status of the claims is as follows: Claims 1, 4, 7-9, 14-16 have been amended.  Claims 2-3, 10, and 12-13 have been cancelled.
Claims 1, 4-9, 11, and 14-16 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “focusing members” in claim 9 
The generic placeholder is “focusing members” and the functional limitation attributed to the “focusing members” includes “configured to adjust focusing positions of at least two laser beams generated by the at least two lasers.” Structure from the Specification that is “read into” the claims to support the claimed functional language includes the following: “dynamic focusing lens” and a “focusing lens” (paragraph 0008)
“beam combination member” in claim 9
The generic placeholder is “beam combination member” and the functional limitation attributed to the “beam combination member” includes “configured to receive the at least two laser beams whose focusing positions have been adjusted, and coaxially output the at least two laser beams.”  
Structure from the Specification that is “read into” the claims to support the claimed functional language includes the following: “beam combiner,” “polarization beam splitter film,” “birefringent crystal,” “evanescent wave coupler,” “Fabry-Perot interferometric cavity” and “crystal interferometer” (paragraph 0048)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-9, 11, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “when the current operating mode of the laser processing device is the pad open cutting mode….when the focusing position of the respective laser beam generated by the at least one femtosecond laser focuses on the lower protection layer of the OLED display panel, adjusting the focusing position of the respective laser beam generated by the at least one femtosecond laser to be focused on the upper protection layer of the OLED display panel” of claim 1 and the limitation “when the current operating mode of the laser processing device is the pad open cutting mode and the focusing position of the first laser beam generated by the femtosecond laser is focused on the lower protection layer of the OLED display panel, the first laser beam generated by the femtosecond laser is adjusted by one of the focusing members corresponding to the first laser to enable the focusing position of the first laser beam to be focused on the upper protection layer of the OLED display panel,” from claim 9 are not mentioned in the original Specification nor in the original set of claims.  Although the Applicant references these limitations as originating from paragraphs 0078 and 0079 in the arguments dated 28 April 2022, there is no support for the claimed subject matter either from the specification or the originally filed claims for the new matter.  
Additionally, the limitation “at least one carbon dioxide laser of the laser processing device not to generate any laser beam” from claim 1 (lines 21-22) and the limitation “the carbon dioxide laser is configured to not to generate any laser beam” from claim 9 (lines 22-23) are not supported by either the specification or the originally filed claims.  Alternatively, referencing paragraph [0085] of the Specification, the Applicant can amend the limitations to recite that the carbon dioxide laser is “in an off state” instead of reciting that the carbon dioxide laser does not “generate any laser beam.”
As a result, by using these limitations, the Applicant introduces new matter into the patent application.    
Claims 4 and 6 are rejected based on their dependency to claim 1.  Claims 11 and 15-16 are rejected based on their dependency to claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites “wherein in the pad open cutting mode, the substrate is cut into a plurality of substrate units, and a pad open cutting operation is performed on each of the substrate units through the laser beam.”  This limitation appears to come from paragraph 0020 of the Specification, which discloses that “in the pad open cutting mode, the substrate is cut into a plurality of substrate units, and a pad open cutting operation is performed on each substrate unit through the laser beam. The laser beam is generated by a carbon dioxide laser.”  In contrast, claim 1 requires that during the pad open cutting operation that the “at least one carbon dioxide laser of the laser processing device not to generate any laser beam.”  It is unclear how the Specification discloses using a carbon dioxide laser to cut the substrate, but according to the Claims, the carbon dioxide laser is not being used.  Since there is no way of determining the requisite degree of the claim in view of the Specification, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.	  
Claim 8 recites “a chamfer cutting operation is performed on the substrate unit through the laser beam.”  However, claim 8 is dependent on claim 4, where claim 4 recites “when the current operating mode of the laser processing device is the full-cutting mode or the chamfer cutting mode, controlling the at least two lasers of the laser processing device to generate the respective laser beams.”  It is unclear if a single beam is being used in claim 8 for the chamfer cutting operation or if multiple beams are present, as required in claim 4.  For the purpose of the examination, the limitation will be interpreted as “...a chamfer cutting operation is performed on the substrate unit through the laser beams…”
Claim 9 recites the limitation "the current operating mode" and “the pad open cutting mode” in lines 16-17.  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of the examination, line 3 of claim 9 will be interpreted as “a current operating mode” and “a pad open cutting mode.” 
Allowable Subject Matter
Claims 1, 4, 6-9, 11, and 15-16 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 U.S.C. 112 rejections are overcome.  
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show “when the current operating mode of the laser processing device is the pad open cutting mode, controlling one of the at least two lasers of the laser processing device to generate the laser beam, and controlling remaining one or more lasers of the at least two lasers of the laser processing device not to generate any laser beam, wherein the controlling one of the at least two lasers of the laser processing device to generate the laser beam, and controlling remaining one or more lasers of the at least two lasers of the laser processing device not to generate any laser beam comprises: controlling at least one femtosecond laser of the laser processing device to generate the laser beam, and at least one carbon dioxide laser of the laser processing device not to generate any laser beam; adjusting the focusing position of the respective laser beam generated by the at least one laser comprises: when the focusing position of the respective laser beam generated by the at least one femtosecond laser focuses on the lower protection layer of the OLED display panel, adjusting the focusing position of the respective laser beam generated by the at least one femtosecond laser to be focused on the upper protection layer of the OLED display panel” as required in claim 1.
The closest prior art of record (Gollier / US-20170189991-A1) teaches adjusting the focal position in method and system for processing transparent materials but does not teach multiple lasers where one laser does not operate and another laser radiates to focus on the lower protection layer during a pad open cutting mode.
	Response to Argument
Applicant's arguments filed 28 April 2022 have been considered and are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        7/9/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761